June 14, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                      SHAWN BRADLEY ROGERS, Appellant

NO. 14-12-00395-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on April 9, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.